*8MEMORANDUM ****
Marty A. Bosch appeals the district court’s order affirming the Administrative Law Judge’s (“ALJ”) finding of non-disability and subsequent denial of social security disability benefits under the Social Security Act, 42 U.S.C. § 1382c.
We may set aside the denial of benefits only if the ALJ’s decision is not supported by substantial evidence or is based on legal error. See Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir.1995). Bosch argues the ALJ’s decision ignored medical records reflecting the level of Bosch’s pain and physical restrictions. He further argues the ALJ improperly disregarded a treating physician’s opinion as based solely on subjective complaints.
The ALJ applied the five-factor test required for a finding of non-disability under the Act, Corrao v. Shalala, 20 F.3d 943, 946 (9th Cir.1994), and found that though Bosch cannot return to his previous job, he can engage in gainful sedentary work that exists in the national economy. The ALJ considered both Bosch’s subjective complaints of pain and his medical history. Contrary to Bosch’s assertion, the ALJ neither ignored nor improperly disregarded his doctors’ assessments, and the finding was supported by substantial evidence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.